DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) for the following reasons:
In Fig. 8, reference character “102” is pointing to a different element than a tab (see Fig. 6 where “102” is pointing to a tab).
In Fig. 10, reference character “104” is pointing to a different element than a shape cutaway. 
In Figs. 12, 22 and 24, reference characters "102" and "106" are both pointing to the same element. Furthermore, in Figs. 20-21, applicant is using reference character “106” to point to an element, while in Figure 23, which is a rear view of the body in Fig. 20, reference character “102” has been used to point to the same element. Applicant is respectfully requested to stay consistent with the reference characters used throughout the drawings. 
In Fig. 18, both of the reference characters “200” are pointing to elements other than the stone body.
In Fig. 30, reference character “125” is pointing to a different element than the body (see Fig. 29, where reference character “125” is pointing to a 
In Figs. 40 and 42, reference character “101” is pointing to a different element than a slot. 
In Fig. 43, reference character “801” is pointing to a body and not a continuous crack feature. 
In Fig. 44, reference character “100” is pointing to different element than the body, and refence character “700” is pointing to a different element than a gear.    
In Fig. 55, reference characters “107” and “603” are pointing to the same element.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance (Applicant is respectfully requested to further review all the figures and correct any discrepancies/inconsistencies). 

Specification
The disclosure is objected to because of the following informalities: 
In ¶ [0044]-[0046], reference character “104” has been designated as “shape cutaway”, while in ¶ [0048], ¶ [0050] and ¶ [0059], reference character “104” has been designated as “cavity”. Appropriate corrections are required.
In ¶ [0043] and ¶ [0063], reference character “106” has been designated as “anchoring tab”/ “tab”, while in ¶ [0059], reference character “106” has been designated as a “cavity” for an anchor. Appropriate corrections are required.
In various paragraphs in the specification (i.e. ¶ [0058]-[0059]), reference character “125” has been designated as “body”, while in ¶ [0131], reference character “125” has been designated as “cap”. Appropriate correction is required. 
Applicant is respectfully requested to stay consistent with the language used throughout the specification. 

Claim Objections
Claim 22 is objected to because of the following informalities:  the term “and” in line 2 needs to be removed.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, the corresponding structure for an interlocking feature has been considered to be an anchor connector or linking plate and equivalents thereof (see ¶ [0085] of the specification). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reason. Claim 1 recites: “stone like shape”, whereby such language is indefinite since stones can have various shapes. As such, it is not clear what “shape” or if a specific “shape” is considered a stone like shape. The specification in ¶ [0030] recites: “the “Stone” likeliness may be actual stone, wood , plastic or a variety of materials capable of simulating rock features”, whereby different materials, which appear to infer texture, have been indicated as the “Stone” likeliness. For the purposes of examination, this limitation has been considered under broadest reasonable interpretation and “as best understood”. Further clarification and appropriate correction is respectfully requested. Claim 15 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since claim 15, to 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since claim 13 recites: “wherein the signal comprises an auditory and/or visual alert”, while “the signal” lacks antecedent basis. Please note that claim 13, as currently presented, depends on claim 11. However, it appears that applicant’s intention was to have claim 13 depend on claim 12. For the purposes of examination, claim 13 has been examined as such, whereby claim 13 is dependent on claim 12. Further clarification and appropriate correction is respectfully requested. 
 Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reason. Claim 16 recites: “the body surface having a natural stone shape”, while claim 15 to which claim 16 depends on recites: “two or more holds according to claim 1, wherein claim 1 recites: “a surface of the body extending from the cavity has a stone like shape”, and it is not clear whether “a natural stone shape” in claim 16, is the same as “a stone like shape” in claim 1 or not. For the purposes of examination, “a natural stone shape” has been considered to be the same as the “stone like shape”. Further clarification and appropriate corrections are respectfully requested. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1, 4-7, 11, 14 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett (US 2017/0296877 A1).
Regarding claim 1, (claim 1 “as best understood”) Bennett discloses an indoor rock crevice simulating hold, comprising: a housing/frame (i.e. 110-910) having a cavity/volume (i.e. 116/117, 216/217, 916/917, cavity/volume in various embodiments shown in Figs. 1-3, 5, 7, 12, 15-17, 22-23, 27-30); and a body/insert (i.e. 170/170’-970/970’, the body/insert shown in various embodiments in the figures) at least partially inserted into the cavity between opposing walls (i.e. front (211/212) and back walls (215), and/or side walls (213 and 214), the same walls are also shown for the other embodiments in figures 1-5, 7, 12, 15-17, 22-24, 27-29, in the embodiment shown in Fig. 30, top and bottom shelves (930, 920) can also be considered opposing walls) of the housing (Figs. 1-4, 8-9, 12, 15, 17, 22, 25-30), wherein a surface of the body extending from the cavity has a stone like shape (Figs. 3, 8-9, 15, 22, 25-26, 29-30, 33 and 37, ¶ [0049]-[0050], ¶ [0060], ¶ [0080], ¶ [0147]).  
Regarding claim 4, Bennett discloses wherein the housing/frame is formed as a single piece (¶ [0055], ¶ [0146], the housing/frame can be monolithically constructed).  
Regarding claim 5, Bennett discloses wherein the housing/frame is formed as multiple pieces (¶ [0055], ¶ [0146], the housing/frame can be constructed from multiple components).  
Regarding claim 6, Bennett discloses wherein the housing comprises two or more bodies at least partially inserted into the cavity (970, 980, 985, Fig. 30).  

Regarding claim 11, Bennett discloses wherein an external surface of the housing comprises an interlocking feature (i.e. 222, 322, Figs. 3-7, 12, 15-24 and 27, such interlocking feature is shown for the other embodiments in the figures) configured for attachment to a safety/backup anchor (i.e. 592, Figs. 18-19).  
	Regarding claim 14, Bennett discloses the hold further comprising a plate (i.e. 150, 250, same also applies for the other embodiments in figures 17, 22, 27-29) arranged along a surface of the hold (Figs. 1, 3-4, 10, 17, 22, 27-29), wherein the plate has a plurality of slots and/or holes (as shown below) configured for mechanical attachment to the hold (¶ [0075], ¶ [0077], slots/holes on the plate (shown below) align with the slots/holes (i.e. 232) on the housing/frame).  
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Slots/Holes)]
    PNG
    media_image1.png
    365
    577
    media_image1.png
    Greyscale


Regarding claim 20, (claim 20 “as best understood”) Bennett discloses an indoor rock crevice simulating hold, comprising: a housing/frame (i.e. 110-910) having two or more cavities (i.e. 116 and 117, 216 and 217, the same applies to the other 
Regarding claim 21, Bennett discloses wherein the body filling one of the cavities when inserted and bolted to the climbing wall (i.e. 501) creates a loadable structure (Fig. 17, ¶ [0095]). 
Regarding claim 22, (claim 22 “as best understood”) Bennett discloses an indoor rock crevice simulating hold, comprising: a housing (i.e. 110-910) having two or more cavities (i.e. 216 and 217, also the recessed area (created by shoulder (i.e. 218)) can be considered a cavity, the other embodiments of the figures also shown similar features); and a body at least partially inserted into the uppermost cavity (depending on the orientation of the hold (for instance when oriented vertically), any of the cavities 117, 217, etc., can be considered the uppermost cavity in which bodies 170’, 270, etc., are inserted (the same similarly applies to the other embodiments). Furthermore, the recessed area (created by shoulder (i.e. 218)) can also be considered a cavity/upper most cavity which receives an access plate (250) which can also be considered a body (see Figs 4-5 and ¶ [0074]), the same similarly applies to the embodiments shown in .  

Claim 1 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biddle (US 9,656,111 B1). 
Regarding claim 1, (claim 1 “as best understood”) Biddle discloses an indoor rock crevice simulating hold/protrusion (i.e. 1112, 1212), comprising: a housing (1032, 1132) having a cavity (as shown below); and a body (1031, 1131) at least partially inserted into the cavity between opposing walls of the housing (Figs. 10-12), wherein a surface of the body extending from the cavity (as shown below) has a stone like shape (under broadest reasonable interpretation, the surface of the body (1031, 1131) extending from the cavity (as shown below) has a stone like shape. Furthermore, Biddle states that 1131 can be formed of rock (col. 8 lines 29-31)).  




[AltContent: textbox (Surface of the body extending out of the cavity
(shown by the darkened area))]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Cavity)]
    PNG
    media_image2.png
    670
    684
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    496
    617
    media_image3.png
    Greyscale



Claim 1 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curry (US 2019/0247714 A1, hereinafter referred to as “Curry 714’ ”).
Regarding claim 1, (claim 1 “as best understood”) Curry 714’ discloses an indoor rock crevice simulating hold, comprising: a housing (combination of 18 with 22) having a cavity (as shown below, the space between 18 and 22 is considered a cavity); and a body (12) at least partially inserted into the cavity between opposing walls (18 and 22) of the housing (Figs. 5-6), wherein a surface of the body extending from the cavity has a stone like shape (Fig. 5, ¶ [0062], ¶ [0077]).  
[AltContent: arrow][AltContent: textbox (Cavity)][AltContent: arrow]
    PNG
    media_image4.png
    671
    262
    media_image4.png
    Greyscale




Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 15-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Biddle (US 9,656,111 B1) or, in the alternative, under 35 U.S.C. 103 as obvious over Biddle (US 9,656,111 B1).
Regarding claim 15, Biddle discloses/teaches a climbing wall/baseplate (150, 250, 1450, etc.,) comprising two or more holds/protrusions (Figs. 2-5, 9-14, col. 12 lines 12-22 and lines 31-33). With respect to the two or more holds according to claim 1 (see rejection of claim 1 above), it is Office’s position that Biddle discloses the climbing wall/baseplate having two or more holds/protrusions according to claim 1, since Biddle recites a system that comprises a first protrusion/hold (e.g. one or more of items 1111, 1112) at a reference position and a second protrusion/hold at another position (col. 12 line 12-22), whereby first and second protrusions are supported by a baseplate (550) (col. 12 lines 31-33). Please note that protrusion (1112) is according to claim 1 (see Fig. 11). However, if applicant is not convinced by such position, it would have been obvious to a person of ordinary skill in the art to use two or more holds/protrusions (i.e. 1112) according to claim 1 on the baseplate/wall in order to provide for a desired climbing configurations and angles for protection anchors according to a climber’s needs and experience level. 
Regarding claim 16, wherein at least two of the holds are arranged on the wall such that the body surface having a natural stone shape of one hold is facing the corresponding body surface on a second hold, it is Office’s position that Biddle one or more of items 1111, 1112) at a reference position and a second protrusion/hold at another position (col. 12 line 12-22), said first and second protrusions/holds configured to compress a first traditional protection anchor jointly (col. 12 lines 23-25), whereby first and second protrusions are supported by a baseplate (550) (col. 12 lines 31-33), and in order for the first and second protrusions/holds (1112) compress a first traditional protection anchor, the body surface having a natural stone shape of the first protrusion/hold has to face the corresponding body surface of the second protrusion/hold (see Figs. 11-14). However, if applicant is not convinced by such position, it would have been obvious to a person of ordinary skill in the art to have the body surfaces having a natural stone shape of the first and second protrusions/holds (i.e.1112) face each other to provide for holding and compression of a protection anchor while providing for a desired angle and difficulty).  
Regarding claim 17,  Biddle discloses/teaches wherein at least two of the holds/protrusions are arranged adjacently on the wall/baseplate and attached (to the wall/baseplate) via an interlocking feature (washers with bolts/screws/pins and/or layer 729, the washers and/or layer are considered as anchor connector/linking plate according to 112(f) interpretation(see above)) on the housing of each hold (Figs. 1, 7, 10-14). 

Regarding claim 19, Biddle discloses/teaches wherein the plate is arranged on a surface of the wall opposite the surface of the wall/baseplate adjacent to the two or more holds/protrusions (Figs. 2 and 6, col. 12 lines 4-33).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett as applied to claim 1 above, and further in view of Alon (US 2018/0304135 A1).
Bennett teaches an indoor rock crevice simulating hold (see above). Bennett is silent about wherein an external surface of the housing comprises an interlocking feature configured for attachment to another indoor-traditional crack climbing hold/ another indoor rock crevice simulating hold. 

Regarding claim 10, Alon teaches a hold having a housing (i.e. 14, 24, Figs. 1-3), wherein an external surface of the housing comprises an interlocking feature/front plate (26, front plate is considered an anchor connector/linking plate according to 112(f) (see above)) configured for attachment to another climbing hold (¶ [0035], the front plate can be customized to have extra features including a plurality of threaded features to attach extra climbing holds to. Note that upon modification of Bennett’s invention with the interlocking feature/front plate (26) of Alon, the external surface of the housing of the rock crevice simulation hold of Bennett can be attached to another rock crevice simulating hold). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bennett’s invention wherein an external surface of the housing comprises an interlocking feature configured for attachment to another indoor-traditional crack climbing hold/another indoor rock crevice . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Biddle as applied to claim 1 above, and further in view of Therrat (FR2596658).
Biddle is silent about wherein an external surface of the housing comprises a climbing hold.  
Regarding claim 8, Therrat teaches stackable climbing holds, wherein an external surface of a housing of a climbing hold (i.e. lowest hold or the middle hold) comprises another climbing hold (i.e. the middle hold or the top hold, respectively, Fig. 5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Biddle’s invention/hold wherein an external surface of the housing comprises a climbing hold as taught by Therrat in order to enable a beginner user easily use/grab such hold during climbing and to also provide for various degree of difficulty of climbing for users. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Biddle as applied to claim 1 above, and further in view of Hensley (US 2010/0004098 A1).
Biddle teaches the system comprising sensors (col. 3 lines 32-35, col. 11 lines 26-39). However, Biddle is silent about the hold comprising a sensor configured to 
Regarding claim 12, Hensley teaches a climbing hold comprising a sensor configured to transmit a signal when the hold has been touched (¶ [0011], ¶ [0032]).  
Regarding claim 13, Hensley teaches wherein the signal comprises an auditory and/or visual alert (¶ [0011], ¶ [0032]).    
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Biddle’s invention/hold with a sensor configured to transmit a signal when the hold has been touched, wherein the signal comprises an auditory and/or visual alert as taught by Hensley in order to provide for a more accurate detection of which hold being used/touched and provide the climber and/or trainer an indication of such use to enable the user keep track of his/her progress while motivating the user to climb more/higher and according to a desired route.   

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Curry 714’ as applied to claim 1 above, and further in view of Curry (US 2018/0126218, hereinafter referred to as “Curry 218’ ”).
Regarding claim 2, Curry 714’ teaches wherein the housing comprises an opening (34, 36) on opposing walls configured for insertion of a bolt (32) to compress the walls (Fig. 5).
Curry 714’ is silent about the bolt inserted into the opening(s) attaching the housing to a surface.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Curry 714’ invention such that the bolt attaches the housing to a surface as taught by Curry 218’ in order to enable selective use of different (holding/grabbing) surfaces during exercise and provide flexibility in training (see ¶ [0068] of Curry 218’).  

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHILA JALALZADEH ABYANEH/           Examiner, Art Unit 3784